 



EXHIBIT 10.1
GAS SUPPLY CONTRACT
BETWEEN
BN Munai LLP and «Gaz Impex S.A.»
 
London 2006





--------------------------------------------------------------------------------



 



THE PRESENT GAS SUPPLY CONTRACT is concluded “___5___” __January______________
2006 in London.
BETWEEN:

(1)   “BN Munai” LLP, (hereinafter referred to as the “Seller”), Registered
Number #38557-1910-TOO (IU) with a principal place of business in the Republic
of Kazakhstan in the person of Ms. L. Mironenko, First Deputy Director, on the
one hand,

and

(2)   “Gaz Impex S.A.” (hereinafter referred to as the “Buyer”) an International
Company with a registered address at P.O. Box 146, Road Town Tortola, British
Virgin Island’s in the person of Mr. A.Baizakov, Director, on the other hand,

together referred to as the “Parties” and individually a “Party”.
WHEREAS:

(A)   The Seller has right to carry out petroleum operations under Production
License MG 980 (oil) dated June 12, 1997 (as may be amended from time to time)
and Contract #1734 dated May 5, 2005 (as may be amended from time to time)
covering the Kyzyloi Gas Field with the possibility of an extension to cover the
Akkulka area at the discretion of the Seller (the “License Area”) in the
Republic of Kazakhstan and owns all Gas produced in the License Area.

(B)   The Buyer wishes and undertakes to buy and pay for Gas supplied by the
Seller, and the Seller wishes and undertakes to supply Gas to the Buyer during
the Contract Period on the terms and conditions set out in the present Contract.

(C)   The Buyer buys the Gas for the purpose of its future sale in foreign
countries and CIS.

HEREBY THE PARTIES AGREED AS FOLLOWS:
1. DEFINITIONS

1.1   The following definitions wherever used in this Contract have the
following meanings:

“Actual Quantity” means the actual quantity of Gas delivered to the Gas Delivery
Point as measured and verified in accordance with Clause 5 of the present
Contract;
“Additional Quantities” means such additional quantities of Gas over and above
the Minimum Monthly Contract Quantity, for which the Buyer may file an
application Contract Quantity, for which the Buyer may file an application
according to Article 6.7 of the present Contract;
“Annual Quantity” means, in the case of the First Contract Year, a quantity of
Gas is equal to the Minimum Monthly Contract Quantity for the First Contract
Year multiplied by the number of Months in the First Contract Year and in the
case of a Contract Year, a quantity of Gas is equal to the Minimum Monthly
Contract Quantity for that Contract Year multiplied by 12;
“Consequential Loss” means any indirect or consequential loss (including loss of
production, loss of profit, loss of revenue, loss of contract, loss of goodwill,
loss of use or liability under other agreements) resulting from the performance
or non-performance of any obligation hereunder, any act of negligence, breach of
contract or otherwise by any party and whether or not such party knew, or ought
to have known, that such indirect or consequential loss would be likely to be
suffered as a result of such breach;

2



--------------------------------------------------------------------------------



 



“Contract” means this gas supply contract including the recitals and annexes
hereto, since such recitals and annexes can be added from time to time;
“Contract Period” means the period from the Start Date until the Day on which
this Contract is terminated or expires in accordance with Article 12;
“Contract Price” means the price for the Gas delivered under this Contract as
determined in accordance with Article 7;
“Contract Year” means a period of twelve consecutive months beginning on January
1 and ending on December 31;
“Day” means a period of twenty four (24) hours beginning at 06.00 AM on any day
and ending at 06.00 AM on the next day and any reference in this Contract to a
period beginning or taking effect on a Day or ending on a Day shall be deemed to
refer to the beginning and end respectively of the Day in question and “Daily”
shall be construed accordingly;
“First Contract Year” means period of time beginning on the Start Date and
ending on December 31 immediately following the Start Date;
“Force Majeure” has the meaning in Article 9 of the present Contract;
“Gas” means natural gas produced in Kazakhstan from the License Area and meets
the standards of OCT 51.40-93.
“Gas Delivery Point” means the point at which the Seller’s gas pipeline connects
to the pipeline owned and operated by the Transport Organisation, located at 910
km of Bukhara-Ural pipeline;
“Gas Delivery Point Measurement Equipment” means such metering and associated
equipment and installations (including matching pipelines, fittings, valves,
seals, housing and mountings) together measuring the whole amount of gas
offtaken at the Gas Delivery Point pursuant to the Technical Agreement;
“LIBOR” means the three (3) months U.S. Dollars London Interbank fixing offer
rate quoted daily in the London Financial Times;
“Make Up Gas” shall have the meaning in Article 6.9;
“MCM” means thousand cubic metres (1,000 m 3);
“Minimum Monthly Contract Quantity” means the minimum amount of Gas which the
Seller is obliged to supply and the Buyer is obliged to take and/or pay for as
determined in accordance with Article 6 of the present Contract;
“Month” means a period beginning at 06.00 AM on the first Day of any calendar
month and ending at 06.00 AM on the first Day of the next calendar month and
definition “Monthly” shall be considered accordingly provided that the first
Month of the Contract Period shall begin at 06.00 AM on the Start Date and shall
end at 06.00 AM on the first day of the following Month and that the final Month
of the Contract Period shall end at 06.00 AM on the date that this Contract
terminates;
“Shortfall Amount” means the amount by which any quantity of Gas delivered by
the Seller in any Month is less than the Minimum Monthly Contract Quantity for
that Month;
“Start Date” means the date determined in accordance with Article 3.1;

3



--------------------------------------------------------------------------------



 



“Termination Date” means the date on which this Contract expires or terminates
in accordance with Article 12;
“Termination Event” means an event or circumstance giving rise to a right to
give a notice of termination pursuant to Article 12;
“Total Quantity” means, for any Month, a quantity of Gas equal to the Minimum
Monthly Contract Quantity for that Month and any Additional Quantities for that
Month;
“Transport Organization” means “Intergas Central Asia” JSC, which is the
operator on gas transportation through the system of gas-main pipeline of the
Republic of Kazakhstan;
“USD” or “$” the lawful currency of the United States of America from time to
time.
“Technical Agreement’’ means Agreement signed between the Seller and the
Transport Organization;

1.2   Unless the context otherwise requires, words importing the singular only
also include the plural and vice versa.   1.3   Unless the context otherwise
requires, references in this Contract to Clauses and Annexes (Schedules) are
Clauses of and Annexes (Schedules) to this Contract.   1.4   The headings to the
Clauses and Annexes (Schedules) are only used for convenience and shall not
affect to the construction or validity of this Contract.

The references in this Contract to time are to the time in force at the Gas
Delivery Point.
2. SUBJECT OF THE CONTRACT

2.1   Under this Contract, the Seller is obliged to deliver Gas at the Gas
Delivery Point during the Contract Period on the conditions of FCA KC 910 km of
the Bukhara — Ural gas — pipeline according to the international commercial
rules “Incoterms 2000”. Delivery of Gas will be carried out according to the
conditions of the Technical Agreement. The Seller is obliged to deliver Gas at
the Gas Delivery Point upon full customs clearance for export and to give Gas at
the disposal of the Transport Company for the further transportation up to the
Kazakhstan/Russia border under the instruction of the Buyer.   2.2.   According
to the terms of this Contract, the Buyer is obliged to accept and pay to the
Seller for the Gas in such quantities, at such time and in such manner as it is
established under the conditions of this Contract.   2.3.   The Seller has the
right to partly decrease or suspend the supply of Gas under this Contract in the
event of:

     (a) Force Majeure;
     (b) Repair and maintenance works carried out in respect of its own gas
pipeline,, installations and equipment on production, preparation and
transportation of the Gas, subject to a prior notice of no less than 30 Days;
     (c) A failure on the part of the Buyer to make any payment due under this
Contract within 10 Days of the due date for such payment.

4



--------------------------------------------------------------------------------



 



2.4.   The Buyer has the right to partly decrease or suspend taking and/or
paying for Gas in the event of:

     (a) Force Majeure;

     (b) Repair and maintenance works on gas pipeline of the Transportation
Organization, subject to providing a prior notice of no less than 30 Days to the
Buyer.
     (c) Non-compliance of gas quality to requirements of OCT 51.40-93.
     (d) Gas delivery at KC 910 Kilometer of the Bukhara-Ural gas pipeline is in
violation of the technical specifications of the Technical Agreement.
3. START DATE

3.1   The “Start Date” is the date whereof the Seller notifies the Buyer in
writing as of the date of commencing of Gas delivery to the Gas Delivery Point
pursuant to this Contract. The Seller shall provide not less than 10 Days’
notice of the Start Date.   3.2   Within 60 Days after signing this Contract,
the Seller shall provide the Buyer with a non-binding estimate of the date of
the commencement of the deliveries of the Gas under this Contract. The Seller
shall keep the Buyer informed in the event there is any change to such estimate.

4. DELIVERY POINT

4.1   The Gas shall be made available under this Contract at the Gas Delivery
Point and shall be deemed delivered at the Gas Delivery Point to the extent it
is delivered in accordance with the terms of the Technical Agreement relating to
gas quality and gas pressure.   4.2   Title and risk of loss or damage to the
Gas shall pass to the Buyer once the Gas has passed the Gas Delivery Point.  
4.3   All expenses in relation to the transportation of the Gas to the Gas
Delivery Point shall be for the account of the Seller, and all expenses in
relation to the transportation of Gas from the Gas Delivery Point shall be for
the account of the Buyer.

5. GAS QUALITY, DELIVERY PRESSURE, AND MEASUREMENT

5.1   The Seller will deliver Gas to the Gas Delivery Point in accordance with
the terms of the Technical Agreement relating to the gas quality and gas
pressure.   5.2   In the case of a dispute over the quality of the Gas
delivered, such dispute will be determined in accordance with the provisions of
the Technical Agreement and the Buyer agrees to be bound by such determination.
  5.3   The Seller shall install Measurement Equipment at the Gas Delivery
Point, shall operate and maintain such equipment in good working condition which
equipment will be used to measure Gas delivered to the Buyer under this Contract
in accordance with the provisions of the Technical Agreement.   5.4   In case of
malfunction of the Measurement Equipment at the Gas Delivery Point, the
determination of the Actual Quantities of the Gas delivered will be made in
accordance with the provisions of the Technical Agreement and the Buyer agrees
to be bound by such determination.   5.5   The Actual Quantities of Gas
delivered by the Seller in any Month shall be confirmed by a delivery acceptance
act (the “Acceptance Act”) between the Seller and the Transport Organisation.
The Acceptance Acts shall for all purposes be conclusive evidence of the Actual
Quantities of Gas delivered in any Month.

5



--------------------------------------------------------------------------------



 



5.6   In the event of any dispute between the Seller and the Transport
Organisation with regard to the Actual Quantities delivered in any Month, the
dispute shall be determined in accordance with the relevant provisions of the
Technical Agreement and the Buyer agrees to be bound by any such determination.

6. QUANTITIES OF GAS

6.1   The Seller estimates that the total volume of Gas it expects to deliver
during the Contract Period is 850,000 MCM. Provided that the Contract Period is
for a period of 8 years, the estimated annual quantities of the gas supplies
will be as follows:

      Contract Year Annual volumes in MCM
1
2
3
4
5
6
7
8
90 000
180 000
180 000
140 000
100 000
70 000
50 000
40 000

The estimated volumes set out above are provided in good faith by the Seller but
are for information purposes only. In the event the Seller fails to deliver all
or any of the estimated volumes referred to above, the Seller shall have no
liability to the Buyer in that regard other than as specifically set out in this
Contract.

6.2.   Other than for the First Contract Year, not later than 15th October in a
Contract Year preceding the Contract Year in which the deliveries are to take
place, the Seller shall notify the Buyer of the Minimal Monthly Contract
Quantity for each Month in the relevant Contract Year. Not later than 25th of
October of the year preceding the Contract Year in which the deliveries are to
take place, the Seller and the Buyer shall sign a respective Appendix to this
Contract which approves the annual schedule of the gas delivery indicating the
Minimum Monthly Contract Quantity.   6.3   In respect of the First Contract
Year, no later than 2 Months before the Start Date, the Seller shall notify the
Buyer of the Minimum Monthly Contract Quantity for each Month in the First
Contract Year.   6.4   The Buyer is obliged to take and/or pay for the Minimum
Monthly Contract Quantity in any Month of Gas delivery according to the Appendix
signed in accordance with Article 6.2. of this Contract. If, other than in
circumstances set out in Article 2.4, in any Month of delivery the Buyer is
unable to accept the Minimum Monthly Contract Quantity, the Seller has the right
to demand from the Buyer and the Buyer is obliged to pay for the Minimum Monthly
Contract Quantity.   6.5   If in any Month the Seller does not deliver the
Minimum Monthly Contract Quantity, the Buyer has the right to demand from the
Seller to pay the penalty for nondelivery of the gas in the amount of 5 percent
of the cost of the Shortfall Amount. In such circumstances, the Buyer’s take or
pay obligation shall be reduced by the Shortfall Amount.   6.6   In addition to
the Minimum Monthly Contract Quantity, no later than the 10th Day of the Month
before the Month of delivery, the Seller may notify the Buyer of such additional
quantities of Gas as it expects to be able to deliver during the relevant Month
at the Gas Delivery Point.

6



--------------------------------------------------------------------------------



 



6.7   No later than the 20th Day of the Month before the Month of delivery, the
Buyer may send a confirmation to the Seller of the acceptance of the quantities
of Gas over and above the Minimum Monthly Contract Quantity (the “Additional
Quantities”).   6.8   If the Buyer shall fail to confirm any Additional
Quantities in accordance with the provision of Article 6.7, the Seller shall
deliver the Minimum Monthly Contract Quantities only.   6.9   If in any Contract
Year the Buyer the volume of the gas accepted by the Buyer is less than the
volume of the gas stipulated according to the present terms of the Contract then
the not accepted volume of each Contract Year will be recorded in a make-up act
signed by the Buyer and the Seller (the “Make-Up Act”). If in any subsequent
Contract Year the Buyer has accepted obligatory volume till the end of the
current Contract Year the Buyer can start to take gas at the Make-Up Price, up
to the amount stated in the Make-Up Acts (hereinafter “Make-Up Gas”).

7. PRICE

7.1   The Contract Price of the Gas supplied hereunder shall be determined as
follows:

First Period:
For the period from the Start Date to the date being the last Day in the Month
occurring 36 Months after the Start Date, the Contract Price per MCM of the Gas
delivered under this Contract shall be US$28.00 (twenty eight US dollars).
Second Period:
For the next 12 Month period immediately following the first period referred to
above, the Price per MCM of Gas delivered under this Contract shall be US$32.00
(thirty two US dollars).
Third Period:
For the next 24 Month period immediately following the second period referred to
above, the Price per MCM of Gas delivered under this Contract shall be US$33.50
(thirty three US dollars and fifty cents).
Remaining Period:
After the third period referred to above, for every subsequent two year period
the Contract Price for the Gas shall increase by US$2.50 (two US dollars and
fifty cents) per MCM. For the avoidance of doubt, for the 24 Month period
immediately following the third period referred to above the Contract Price
shall be US$36.00 (thirty six US dollars) per MCM.

7.2   Unless otherwise stated, all payments under this Contract are deemed to be
exclusive of Value Added Tax (“VAT”) and any other duty or tax which may be
payable in respect of the supply of Gas under this Contract. The Seller shall be
entitled to charge the Buyer VAT on all supplies of Gas according to the
applicable law of the Republic of Kazakhstan. Where VAT is payable, it shall be
paid by the Buyer to the Seller’s nominated account in due time in appropriate
currency as the Seller may reasonably specify.

7.3   In any Contract Year, the applicable price for Make-Up Gas shall be USD
$10.00 (ten US dollars) per MCM excluding VAT.

7



--------------------------------------------------------------------------------



 



8. PAYMENT TERMS

8.1   No later than the 25th Day of the Month before the start of any Month, the
Seller shall deliver to the Buyer a statement detailing the Total Quantities of
Gas for that Month (the “Credit Support Invoice”). The Buyer shall no later than
the 30th Day of the Month before the start of any Month in which deliveries are
to be made, to provide for the benefit of the Seller a letter of credit, in a
form reasonably acceptable to the Seller and from a Kazakh bank reasonably
acceptable to the Seller, for such total amount as appears in the Credit Support
Invoice. Such letter of credit shall remain in place and in full force and
effect until payment of the corresponding Payment Invoice for the Month in
question is received by the Seller.

8.2   No later than 5 Days following verification of the Actual Quantities
pursuant to Article 5, the Seller shall render an invoice in respect of the
Actual Quantities (the “Payment Invoice”).

8.3   Each Payment Invoice shall include the following items hereunder in
respect of the Month to which it relates:

     a) the Actual Quantity of the Gas delivered in that Month as verified
pursuant to Article 5;
     b) the price payable per MCM of Gas calculated by reference to Article 7;
     c) the total price payable in USD for the Actual Quantities delivered in
the relevant Month;
     d) details of the Seller’s bank account into which payment is to be made;
and
     e) details of the Seller’s bank account into which VAT payments (if any)
are to be made.

8.4   Payment of the Payment Invoice shall made in full for value on the date of
payment being no later than 30th of the Month in which the Payment Invoice is
sent by the Seller to the Buyer.

8.5   Where payments are not made on the due date interest shall be payable from
the due date until the date such payment is made at LIBOR plus 5 (five) per cent
per annum.

8.6   All sums payable under this Contract shall be paid free and clear of any
deductions, withholdings, set-offs or counterclaims.

8.7   The Seller is obliged to deliver to the Buyer the following documents in
the month following the month of delivery:

     - Certificate of gas origin ( CT-1 form);
     - The original of the 4th copy of the full Customs declaration in the
export regime;
     - Quality Passport made in accordance with the form stated in the Exhibit 1
of the present Contract;
     - Certificate of Conformance.

8.8   The Buyer is obliged to present to the Seller the following documents
confirming the export of the Gas:

     - Invoice of the Transport Company confirming the cost of Gas
transportation from KC “10” to the Kazakh — Russian border. 
     - Every month not later than 15th the Act of the monthly volume of Gas from
KC 10 to the Kazakh — Russian border signed by Transport Company and the Buyer

8



--------------------------------------------------------------------------------



 



9. FORCE MAJEURE

9.1   The Parties will be relieved from their obligations under this Contract to
the extent performance of such obligations is prevented or delayed in whole or
in part by Force Majeure.

9.2   “Force Majeure” for the purpose of this Contract means any event or
circumstance occurring after the signing of the Contract which is beyond the
reasonable control of a Party including but not limited by the flood,
earthquake, landslip, fire and other acts of nature, accident at gas pipelines,
act of terrorism, war and military actions, blockade, strike, actions of the
monopoly commercial organizations, actions of bodies of the government as the
legislative and other acts essentially complicating performance by the Parties
of the obligations under the present Contract.

9.3   The Party which is unable to carry out its obligation under the Contract
(the “Affected Party”), shall as soon as practicable but in any event not later
than 10 (ten) days from the date on which the Force Majeure arose, provide
written notification of the Force Majeure to the other Party (the “non-Affected
Party”). In the notice, the nature and effect of the Force Majeure and their
probable consequences should be described. The Affected Party shall as soon as
practicable and in any event no later 10 (ten) days from the moment of the
termination of such circumstances, inform the non-Affected Party that the Force
Majeure has ended.

9.4   The existence of the Force Majeure shall be confirmed by the Kazakhstan
Chamber of Commerce and Industry or other competent bodies acting in the place
of the Kazakhstan Chamber of Commerce for the purposes of determining whether a
Force Majeure situation has arisen.

9.5   In of the event the Force Majeure continues for a period of more than
3 months the Parties shall meet to seek to agree the consequences for the
Contract of such a prolonged Force Majeure. If the Parties cannot reach
agreement, the non-Affected has the right to terminate the Contract with
immediate effect.

9.6   Notwithstanding the above, the Affected Party shall do all such things as
are reasonable and practicable in the circumstances to rectify or limit the
consequences of the Force Majeure.

10. DISPUTE RESOLUTION

a)   Any dispute, controversy or claim arising out of or in connection with this
Contract, including any question regarding its existence, validity,
interpretation, breach or termination, shall be finally resolved by arbitration
under the Rules of the London Court of International Arbitration (“LCIA”), which
Rules are deemed to be incorporated by reference into this clause.

b)   The tribunal shall consist of a sole Arbitrator.   c)   The seat and venue
of the arbitration shall be London, England.   d)   The language of the
arbitration shall be English.   e)   The parties hereby agree to waive any right
of appeal to any court of law or other judicial authority insofar as such waiver
may be validly made.

9



--------------------------------------------------------------------------------



 







11. LIMITS

11.1   No Party shall be liable for any Consequential Loss caused to another.  
11.2   Except as provided in this Agreement, the rights and remedies provided in
this Contract are not exclusive of any rights and remedies provided by law.

12. TERM AND TERMINATION

12.1   Unless terminated earlier in accordance with the terms of this Clause 12,
this Contract will terminate at 06.00 on (i) 13 June 2014; or (ii) the date on
which all contracts and licences pursuant to which the Gas to be delivered under
this Contract terminates, whichever of (i) or (ii) is the earlier to occur.

12.2   Either Party (the “Non-Defaulting Party”) may cancel this Contract,
subject to providing not less than 10 Days written notice to the other Party
(the “Defaulting Party”) in the event the Non-Defaulting Party shall not have
received any payment when due under this Contract and such failure is not
remedied on or before the expiry of the 10 Days notice.

12.3   Each Party shall be entitled to cancel this Contract forthwith upon the
giving of notice to the other Party, in the event of an act of insolvency in
respect of the other Party.

12.4   Notwithstanding any other provision of this Contract, the Seller and
Buyer shall be entitled to cancel this Contract only in the circumstances set
out in Article 12.

12.5   All rights and obligations of the Parties under this Contract shall cease
to have effect immediately upon termination of this Contract except that
termination shall not affect:

     a) the accrued rights and obligations of the Parties at the date of
cancellation or the rights and obligations arising as a consequence of
termination;
     b) any right at law which may arise as a result of termination of this
Contract in accordance with Article12.
13. NOTICES

13.1.   Any notice to be given by one Party to the other hereunder shall be
delivered by hand or by recorded delivery letter or by fax to such address or to
such fax number as the Party concerned shall from time to time designate by
written notice in accordance with this Article 13 and shall be deemed to be
effective when received at the recipients address as aforementioned. Until
further notice, the addresses and fax numbers of the Parties shall be:

     
Seller:
  BN Munai LLP
Address:
  65, Tulebaev Street, apartment 43, Almaty, 050000
Attention:
  Mirtskhulava G.
Phone:
  (3272) 507 033
Fax:
  (3272) 507 034
Buyer:
  “GAZ IMPEX S.A.”
Address:
  P.O. Box 146, Road Town Tortola, British Virgin Islands
Attention:
  Baizakov A.

10



--------------------------------------------------------------------------------



 



14. MISCELLANEOUS PROVISIONS, APPLICABLE LAW AND FUTURE CO OPERATION

14.1   Any amendment, change or waiver of this Contract must be in writing and
signed by an authorized representative of each Party.

14.2   A failure or delay in exercising any right, power or privilege in respect
of this Contract will not operate as a waiver of such right, power or privilege.
A single or part exercise of any right, power or privilege will not prevent any
later or further exercise of that right power or privilege or any different
right, power or privilege under this Contract.

14.3   This Contract shall be governed by and construed in accordance with the
laws of England and Wales.

14.4   If any part of this Contract is determined to be void, illegal or
unenforceable in any respect under any law, such a decision will not necessarily
make any other provisions of this Contract void, illegal or unenforceable.

14.5   This Contract represents the entire agreement of the Parties with respect
to the matter of this Contract and this Contract overrides and takes the place
of any prior agreements between the Parties in respect of the same subject
matter.

11



--------------------------------------------------------------------------------



 



Legal addresses of the Parties

     
Seller
  BN Munai LLP
Address
  050000, Almaty city, 65 Tulebaeva Street, apartment 43
Telephone
  8(3272) 50 70 33
Fax
  8(3272) 50 70 34
Bank details :
  Acc. 016070947 ATF Bank, Almaty Branch
TRN 600400081007,
MFO 190501956
KBE 17
 

Buyer
Legal address
  “GAZ IMPEX S.A.” P.O. BOX 146, ROAD TOWN TORTOLA, BRITISH VIRGIN ISLAND’S
Bank details:
   
Beneficiary’s bank:
  UBS AG, SWIFT:    
UBSWCHZH80V
PARADEPLATZ 6
CH-8098 ZURICH, SWITZERLAND
Benefiary:
  Acc. No 0206-255.803 GAS IMPEX S.A.
P.O. BOX 146, ROAD TOWN
TORTOLA, BRITISH
VIRGIN ISLAND’S
Telephone:
  8(3272) 59-76-84
Fax:
  8(3272) 59- 76- 85  

Seller ____________________
                       s/p
Buyer____________________
                      s/p

12